— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 22, 1975, which affirmed the decision of a referee sustaining, as modified, the initial determi*1003nation of the Industrial Commissioner disqualifying claimant from receiving benefits effective December 31, 1974 because he voluntarily left his employment without good cause. The sufficiency of cause for leaving employment raises a factual issue for the board to resolve and its determination thereof, if supported by substantial evidence, will not be disturbed (Matter of Lubin [Catherwood], 34 AD2d 591; Matter of Weber [Catherwood], 32 AD2d 697). Here, claimant agreed to perform additional work but left because he was dissatisfied with the amount of additional compensation offered for this work. Dissatisfaction with wages does not constitute good cause for leaving employment and we cannot say that this record fails to contain substantial evidence from which the board could properly conclude that it was this dissatisfaction, father than some other reason, which led to claimant’s resignation (cf. Matter of Latona [Levine], 50 AD2d 957). Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.